Case 1:20-cv-05783-RMB-AMD Document 21 Filed 05/21/20 Page 1 of 2 PageID: 175
                                                                                                                                       Kerri E. Chewning
                                                                                                                              Kchewning@archerlaw.com
                                                                                                                                    856-616-2685 Direct
                                                                                                                        AuthorFaxNoArcher & Greiner, P.C.

                                                                                                                                     One Centennial Square
                                                                                                                                      33 East Euclid Avenue
                                                                                                                                     Haddonfield, NJ 08033
                                                                                                                                        856-795-2121 Main
                                                                                                                                          856-975-0574 Fax
                                                                                                                                       www.archerlaw.com



May 21, 2020

VIA CM/ECF ONLY
Hon. Renée Marie Bumb
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Room 1050
Camden, NJ 08101

       Re:        U.S. Asia Global, Inc. v. GlobalGeeks, Inc., No. 1:20-cv-05793-RMB

Dear Judge Bumb:

        This firm represents GlobalGeeks, Inc. (“GlobalGeeks”) in the above-referenced matter.
This letter addresses and responds to the Court’s Text Orders in Docket Entry Nos. 17 and 18.

        As to Plaintiff’s application for a Preliminary Injunction (Docket Entry No. 7), please
note that GlobalGeeks filed its opposition to the motion on May 19, 2020 (Docket Entry No. 12)
in accordance with the Court’s Order dated May 13, 2020 (Docket Entry No. 8). GlobalGeeks
does not intend to submit any further response at this time.

         With respect to the Court’s inquiry about releasing the masks, please be advised that
GlobalGeeks has thus far refused to release the 476,000 masks in its warehouse to the Plaintiff,
because GlobalGeeks has never conducted any business with the Plaintiff. GlobalGeeks ordered
the 476,000 masks from a third-party, SZN, LLC (“SZN”), not U.S. Asia Global, Inc. Prior to
the initiation of this suit, GlobalGeeks was subject to two competing demands, a demand for
payment from SZN and a demand for the goods from Plaintiff. Given the lack of clarity
regarding the relationship between Plaintiff and SZN, as well as the competing demands,
GlobalGeeks does not intend to release the 476,000 masks without some determination of
ownership as between SZN and Plaintiff. GlobalGeeks has also refused to return the 476,000
masks to SZN, because of an ongoing dispute with SZN relating to another shipment of masks
for which SZN owes GlobalGeeks in excess of $1 million.

       Finally, in response to the Text Order at Docket Entry 18, please be advised that
GlobalGeeks does not object to Plaintiff’s counsels’ pending motions for admission pro hac vice
(Dkt. Nos. 5 and 15).




      Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
Case 1:20-cv-05783-RMB-AMD Document 21 Filed 05/21/20 Page 2 of 2 PageID: 176
Hon. Renée Marie Bumb, U.S.D.J.
May 21, 2020




        We thank the Court for its attention to these matters.




                                                       Respectfully yours,

                                                       /s/ Kerri E. Chewning

                                                       KERRI E. CHEWNING

cc:     Joseph Zaffarese, Esquire
        Aleena Yasmeen Sorathia, Esquire
        S. Joshua Kahane, Esquire
        Benjamin J. Eichel, Esquire
218585673v1
